                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                    No. 7:21-cv-123

KORDUN EXPRESS INC. and                        )
FLOYD INC.,                                    )
                                               )
                 Plaintiffs,                   )       COMPLAINT
                                               )
        v.                                     )       Jury Trial Demanded
                                               )
LASZLO ALMASI,                                 )
                                               )
                 Defendant.                    )

        Kordun Express Inc. (“Kordun”) and Floyd Inc. (“Floyd”) bring this complaint for

defamation and unfair and deceptive trade practices against Laszlo Almasi. In support, they state:

                                           Nature of Case

        1.       Lurch Logistics, LLC (“Lurch”), a trucking broker, hired Kordun, a motor carrier,

to transport cargo for certain of Lurch’s customers. Laszlo Almasi, Lurch’s principal, then posted

defamatory and false statements about Kordun and Floyd on www.carrier411.com, a website

trucking brokers use to research motor carriers. The defamatory statements have caused financial

damage to Kordun’s and Floyd’s businesses and will continue to damage their businesses. Kordun

requested that Almasi remove his defamatory posts, and Almasi refused.

                                  Parties, Jurisdiction, and Venue

        2.       Kordun is an Illinois corporation registered and with its principal place of business

in Illinois.

        3.       Floyd is an Illinois corporation registered and with its principal place of business

in Illinois.




                                       Page 1 of 10
               Case 7:21-cv-00123-D Document 1 Filed 07/02/21 Page 1 of 10
         4.      Laszlo Almasi (“Almasi”) is, on information and belief, the sole owner of or interest

holder in Lurch.

         5.      Almasi is, on information and belief, a citizen of North Carolina, residing and

domiciled in Hampstead, which is in Pender County.

         6.      On information and belief, Almasi made the defamatory statements at issue in this

case in Pender County, North Carolina.

         7.      The Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332(a)

because the plaintiffs, Kordun and Floyd, are citizens of Illinois, the defendant, Almasi, is a citizen

of North Carolina, and the amount in controversy exceeds $75,000.00, exclusive of costs and

interests.

         8.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) because Almasi

resides in this district and the events giving rise to this action occurred, in part, in this district.

                                          Factual Allegations

         9.      In 2020 and 2021, Kordun carried several shipments brokered by Almasi and

Lurch.

         10.     In or around March 2021, Lurch contracted with Kordun to deliver three shipments.

         11.     On or before March 29, 2021, Almasi accused Kordun of “double-brokering” one

of the shipments.

         12.     Double-brokering is the practice of accepting a shipping contract from a broker and,

rather than delivering the shipment, selling the delivery of the shipment to another carrier to earn

a profit without transporting the shipment.




                                       Page 2 of 10
               Case 7:21-cv-00123-D Document 1 Filed 07/02/21 Page 2 of 10
       13.     On March 29, 2021, Kordun emailed Almasi denying his allegation about “double-

brokering,” which had been based upon one of the shipments arriving at the recipient’s location in

a Super Ego-branded trailer.

       14.     Kordun explained that Kordun leases trailers from a company, Super Ego Inc., that

uses prominent branding on its trailers. Super Ego Inc. is not a motor carrier and did not transport

the cargo.

       15.     On March 31, 2021, Almasi, published a report on www.carrier411.com regarding

Kordun (the “Kordun Report”).

       16.     The Kordun Report states:




                                     Page 3 of 10
             Case 7:21-cv-00123-D Document 1 Filed 07/02/21 Page 3 of 10
       17.     On March 31, 2021, Almasi published a report on www.carrier411.com regarding

Floyd (the “Floyd Report”).

       18.     The Floyd Report states:




                                     Page 4 of 10
             Case 7:21-cv-00123-D Document 1 Filed 07/02/21 Page 4 of 10
       19.     The Kordun Report and the Floyd Report (collectively, the “Reports”) contain

numerous statements that accuse Kordun and Floyd, respectively, of lacking integrity and ability

in their businesses.

       20.     For example, Almasi asserts in the Reports that Kordun and Floyd:

               a. Committed an “UNAUTHORIZED RE-BROKERING OF SHIPMENT”

               b. Engaged in “FRAUDULENT ACTIVITY”

               c. Used “UNETHICAL OR DECEPTIVE BUSINESS PRACTICES”

       21.     The Reports also contain allegations of criminal conduct by Kordun and Floyd.

Specifically, Almasi alleged “FRAUDULENT ACTIVITY.”

       22.     Additionally, Almasi implied, by alleging that Kordun “WILL BE FINED”, that

Kordun committed a crime.

       23.     All the above statements are false. First, Kordun did not “re-broker” any of the

Shipments. It did not sell any of the shipments.

       24.     Second, neither Kordun nor Floyd engaged in “fraudulent activity.” In the Reports,

Almasi does not and cannot specify any false statement made by Kordun or Floyd made to and

relied upon by Almasi or Lurch to their detriment. Nor can he establish that Kordun or Floyd acted

with any intention to deceive.

       25.     Third, neither Kordun nor Floyd’s conduct was “unethical or deceptive.” As stated

above, Kordun did not profit or seek to profit by having another entity carry the shipments, and

neither Kordun nor Floyd made a deceptive misrepresentation.

       26.     After publishing the Reports, on April 1, 2021, Almasi informed Kordun that the

shipment involving a Kordun truck and Super Ego trailer was “not the load being reported” but




                                     Page 5 of 10
             Case 7:21-cv-00123-D Document 1 Filed 07/02/21 Page 5 of 10
that the other two shipments were the issue. He claimed the other two had been carried by Floyd

trucks.

          27.     On April 1, 2021, Kordun explained that Kordun and Floyd are owned by relatives,

that they sometimes borrow equipment from one another for efficiency and convenience, that they

are cross-insured, and that they never sell shipments (i.e. double-broker).

          28.     Kordun asked Almasi to remove the Reports from www.carrier411.com, and

Almasi refused.

          29.     Kordun    and   Floyd’s   communications      regarding     the   Reports   became

confrontational.

          30.     Brokers in the trucking industry use www.carrier411.com to research motor

carriers, like Kordun and Floyd, before contracting with them to carry loads of cargo.

          31.     Negative reports about a carrier published on www.carrier411.com make it

considerably less likely that a broker will contract with that carrier.

          32.     Kordun and Floyd experienced a significant decline in business following Almasi’s

publication of the Reports.

          33.     Kordun and Floyd continue to experience a loss in business, with fewer brokers

hiring them, as of this filing.

          34.     In publishing the Reports and refusing to remove them from www.carrier411.com,

Almasi has acted intentionally, willfully, and with reckless disregard for the truth. Almasi’s

intention was to harm Kordun and Floyd by causing brokers to decline to engage in business with

them.




                                        Page 6 of 10
                Case 7:21-cv-00123-D Document 1 Filed 07/02/21 Page 6 of 10
                     Count I: Defamation Per Se (Kordun against Almasi)

        35.     Kordun incorporates the allegations set forth in paragraphs 1–34 as if fully set forth

here.

        36.     Almasi made false statements about Kordun. Specifically, he stated: 1) Kordun

“re-brokered” shipments from Lurch; 2) Kordun committed “fraudulent activity”; and 3) Kordun

engaged in “unethical or deceptive business practices.”

        37.     Almasi, without privilege or justification, published the false statements on the

internet on www.carrier411.com.

        38.     The statements impute the commission of a crime and a lack of integrity and ability

against Kordun in its business.

        39.     Almasi’s publication of the Reports has caused Kordun to lose business. At least

nine brokers have ceased doing business with Kordun because of the Reports, causing Kordun

damages exceeding $75,000.

        40.     Almasi has acted intentionally, willfully, and with reckless disregard for the truth.

                     Count II: Defamation Per Se (Floyd against Almasi)

        41.     Floyd incorporates the allegations set forth in paragraphs 1–34 as if fully set forth

here.

        42.     Almasi made false statements about Floyd. Specifically, he stated: 1) Floyd “re-

brokered” shipments from Lurch; 2) Floyd committed “fraudulent activity”; and 3) Floyd engaged

in “unethical or deceptive business practices.”

        43.     Almasi, without privilege or justification, published the false statements on the

internet on www.carrier411.com.




                                      Page 7 of 10
              Case 7:21-cv-00123-D Document 1 Filed 07/02/21 Page 7 of 10
        44.     The statements impute the commission of a crime and a lack of integrity and ability

against Floyd in its business.

        45.     Almasi’s publication of the Reports has caused Floyd to lose business. At least five

brokers have ceased doing business with Floyd because of the Reports, causing Floyd damages

exceeding $75,000.

        46.     Almasi has acted intentionally, willfully, and with reckless disregard for the truth.

               Count III: Unfair and Deceptive Practices, N.C. Gen. Stat. § 75-1.1
                                   (Kordun against Almasi)

        47.     Kordun incorporates the allegations set forth in paragraphs 1–34 as if fully set forth

here.

        48.     Almasi committed deceptive acts by falsely stating that: 1) Kordun “re-brokered”

shipments from Lurch; 2) Kordun committed “fraudulent activity”; and, 3) Kordun engaged in

“unethical or deceptive business practices” in the Reports.

        49.     Almasi made the Reports in a commercial forum used by industry members for

research and due diligence purposes. Almasi’s Reports also affected commerce by discouraging

industry members from conducting business with Kordun.

        50.     Almasi’s deceptive acts caused injury to Kordun’s business because Kordun

experienced a sudden and significant decline in business shortly after the Reports’ publication.

                  Count IV: Unfair and Deceptive Practices, N.C. Gen. Stat. § 75-1.1
                                      (Floyd against Almasi)

        51.     Floyd incorporates the allegations set forth in paragraphs 1–34 as if fully set forth

here.




                                      Page 8 of 10
              Case 7:21-cv-00123-D Document 1 Filed 07/02/21 Page 8 of 10
       52.     Almasi committed deceptive acts by falsely stating that: 1) Floyd “re-brokered”

shipments from Lurch; 2) Floyd committed “fraudulent activity”; and, 3) Floyd engaged in

“unethical or deceptive business practices” in the Reports.

       53.     Almasi made the Reports in a commercial forum used by industry members for

research and due diligence purposes. Almasi’s Reports also affected commerce by discouraging

industry members from conducting business with Floyd.

       54.     Almasi’s deceptive acts caused injury to Floyd’s business because Floyd

experienced a sudden and significant decline in business shortly after the Reports’ publication.

                                        Prayer for Relief

       WHEREFORE, Plaintiffs Kordun and Floyd each respectfully request that this Court:

               a.     Enter judgment against Defendant Laszlo Almasi for defamation per se and

unfair and deceptive trade practices;

               b.     Award Plaintiffs compensatory damages;

               c.     Award Plaintiffs punitive damages and/or treble damages pursuant to N.C.

Gen. Stat. § 75-16;

               d.     Tax the costs of this action and attorneys’ fees against Defendant, pursuant

to N.C. Gen. Stat. § 75-16.1 and as otherwise allowed by law;

               e.     Hold a jury trial on all issues so triable; and

               f.     Grant such other and further relief as this Court deems just and proper.




                                     Page 9 of 10
             Case 7:21-cv-00123-D Document 1 Filed 07/02/21 Page 9 of 10
This 2nd day of July 2021.


                              /s/ Matthew A. Wood
                              Matthew A. Wood
                              Litico Law Group
                              3701 Algonquin Road, Suite 450
                              Rolling Meadows, Illinois 60008
                              Phone: (847) 307-5942
                              email: maw@litico.law
                              IL Bar No. 630431
                              Attorneys for Plaintiffs*

                              *Notice of Special Counsel forthcoming


                              /s/ Jeremy M. Wilson
                              Jeremy M. Wilson
                              N.C. State Bar I.D. No.: 43301
                              email: docket@wardandsmith.com
                              email: jw@wardandsmith.com
                              Jordan M. Spanner
                              N.C. State Bar I.D. No.: 53622
                              email: jmspanner@wardandsmith.com
                              For the firm of Ward and Smith, P.A.
                              Post Office Box 7068
                              Wilmington, North Carolina 28406-7068
                              Phone: (910) 794-4870
                              Local Civil Rule 83.1(d) Counsel for Plaintiffs




                           Page 10 of 10
   Case 7:21-cv-00123-D Document 1 Filed 07/02/21 Page 10 of 10
